Citation Nr: 1746483	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  09-03 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for skin disorder of bilateral feet, to include athlete's foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005, to include service in Afghanistan and Iraq, and his decorations include the Combat Infantryman Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2012.  A transcript of that hearing is of record.

This appeal has included other issues in addition to that identified above, as well as prior Board actions.  In pertinent part, the Board remanded the bilateral foot claim for further development in October 2015.  That issue has now been returned to the Board for additional appellate consideration.

The Board also notes that the other issues have been adjudicated to the extent that only the bilateral foot claim remains in appellate status.  For example, the Board also remanded the issue of service connection for sleep apnea in October 2015 for the promulgation of a Statement of the Case (SOC) in accord with Manlincon v. West, 12 Vet. App. 238 (1999).  Although an SOC was subsequently promulgated on that issue in August 2016, the Veteran did not perfect the appeal by filing a timely Substantive Appeal.  See 38 C.F.R. §§ 20.200, 20.202, 20.302 (2016).


FINDINGS OF FACT

The competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent tinea pedis of the feet while on active duty.



CONCLUSION OF LAW

The criteria for a grant of service connection for recurrent tinea pedis of the feet are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board further notes the fact the Veteran served on active duty in Iraq means he had active service in the Southwest Asia theater of operations during the Persian Gulf War.  Consequently, he is entitled to consideration of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 which provides, in pertinent part, that service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, symptoms involving the skin.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran has essentially contended, to include at his October 2012 hearing, that he developed recurrent skin problems of both feet while on active duty.

The Board observes the Veteran' service treatment records reflect he was treated for a skin rash of the feet in July 2001, which was assessed as bilateral athlete's foot.  However, there was no skin problems indicated on a June 2003 pre-deployment health assessment.  Further, on a January 2004 post-deployment assessment, the Veteran indicated he had not experienced skin diseases or rashes during deployment.  Moreover, his skin was evaluated as normal on a January 2005 service examination, and there was no indication of skin problems on a March 2005 VA general medical examination.  In fact, the VA examination explicitly found that the claimed athlete's foot was now quiescent; with no residual; now basically in remission; and did not give him any physical impairment.  A May 2016 VA examination also found the skin to be unremarkable.  

The Board also observes that the May 2016 VA examination included opinions to the effect the Veteran's claimed skin disorder was not due to an undiagnosed illness or a medically unexplained chronic multi symptom illness.  As such, it does not appear service connection is warranted pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The examiner also expressed an opinion against the claimed disorder being incurred in or otherwise the result of active service.  However, that opinion appears to be based, at least in part, upon the lack of a skin disorder being noted at service separation.  Nevertheless, the Veteran is competent, as a lay person, to describe visible skin symptoms of the feet, and that they have been recurrent since service.  Moreover, the May 2016 VA examiner's stated rationale actually supports the Veteran's contention.  In pertinent part, the examiner stated what the Veteran described in his medical history was a recurrent acute fungal infection of the feet (tinea pedis) which was not a chronic condition but a recurrent acute fungal infection which resolves with anti-fungal treatment.  In short, this rationale reflects the examiner accepted the Veteran's account of his medical history as true regarding the nature of the skin disorder.  

The Board does not dispute the May 2016 VA examiner's statement that the claimed skin disorder was not chronic to the extent it is not always present.  In fact, this is consistent with the lack of such findings on this and the prior March 2005 VA examination, as well as the Veteran's own account as to the nature of the claimed disability.  However, the Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007) that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.

In view of the foregoing, the Board finds the competent and credible evidence of record reflects it is at least as likely as not the Veteran developed recurrent tinea pedis of the feet while on active duty.  Therefore, service connection is warranted.


ORDER

Service connection for recurrent tinea pedis of the feet is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


